                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        VICTOR CADENA,
                                   7                                                    Case No. 19-cv-02856-RS (PR)
                                                      Plaintiff,
                                   8
                                                v.                                      ORDER OF DISMISSAL
                                   9
                                        J. PRESTON,
                                  10
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has not complied with the Court’s order to file an amended complaint.
                                  14   Accordingly, this federal civil rights action is DISMISSED (without prejudice) for failing
                                  15   to comply with the Court’s orders and for failing to prosecute, see Federal Rule of Civil
                                  16   Procedure 41(b).
                                  17          Because this dismissal is without prejudice, plaintiff may move to reopen the action.
                                  18   Any such motion must contain an amended complaint that (i) appears on this Court’s
                                  19   form; and (ii) complies in all respects with the instructions set forth in the order dismissing
                                  20   the original complaint with leave to amend. (Dkt. No. 4.) The Clerk shall enter judgment
                                  21   in favor of defendant, and close the file.
                                  22          IT IS SO ORDERED.
                                  23   Dated: October ___,
                                                       7 2019
                                                                                         _________________________
                                  24
                                                                                            RICHARD SEEBORG
                                  25                                                      United States District Judge
                                  26
                                  27

                                  28
